Opinion issued November 1, 2011
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00869-CV
———————————
IN re ETC NGL TRANSPORT, LLC, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
ETC NGL Transport, LLC, has filed a petition for writ of mandamus, challenging
the trial court’s entry of an Order Modifying Agreed Protective Order.[1]  
We deny the petition for
writ of mandamus.  All pending motions
are denied as moot.
 
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Massengale.
 




[1]
          The underlying case is ETC NGL Transport, LLC v. Occidental
Chemical Corporation, No. 2011-30775, in the 189th District Court of Harris
County, Texas, the Honorable William Burke presiding.